Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 08/06/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “prior to forming the photosensitive layer, forming a light block layer on the bottom electrode within the wells” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation “the second air pressure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2015/0268754 A1, hereinafter refer to Chang) in view of Na et al. (U.S. 2009/0322657 A1, hereinafter refer to Na).
Regarding Claims 1 and 6: Chang discloses a method of fabricating a photopixel (see Chang, Fig.3 and 4D as shown below, Fig.2, and ¶ [0002]), the method comprising acts of:

    PNG
    media_image1.png
    396
    852
    media_image1.png
    Greyscale

forming a well (note: Chang teaches prior to deposition of the metallic material, a third transparent dielectric layer 116 formed and etched to define a shape of the pixel electrode 122. The above statement teaching a method of forming an opening within the third transparent dielectric layer 116, which is equivalent to the claimed limitation of forming a well) in an assembly (see Chang, Fig.3 and 4D as shown above and ¶ [0055]); 
forming a bottom electrode (122) in the well (opening within third transparent dielectric layer 116) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]); 
forming a photosensitive layer (124) in the well (opening within third transparent dielectric layer 116) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]); and 
forming a top electrode (125) over the photosensitive layer (124) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]) (as claimed in claim 1).
Chang is silent upon explicitly disclosing wherein forming a light block layer in the well prior to forming the photosensitive layer (as claimed in claim 6).  
Before effective filing date of the claimed invention the disclosed light block layer were known to be formed in the well prior to forming the photosensitive layer in order to increase optical efficiency.
For support see Na, which teaches wherein forming a light block layer (150/reflective film) in the well prior to forming the photosensitive layer (170) (see Na, Figs.5-8 as shown below, ¶ [0052], and ¶ [0068]- ¶ [0073]) (as claimed in claim 6).  

    PNG
    media_image2.png
    242
    470
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    263
    489
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    264
    460
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    276
    468
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chang and Na to enable the light block layer (150/reflective film) in the well prior to forming the photosensitive layer (170) as taught by Na  in order to increase optical efficiency  (see Na, Figs.5-8 as shown above, ¶ [0052], and ¶ [0068]- ¶ [0073]).  
Regarding Claim 7: Chang as modified teaches a method of fabricating a photopixel as set forth in claim 6 as above. The combination of Chang and Na further teaches wherein the light block layer lines (150) the 2Serial No.: 16/639,315Attorney Docket No. BD-004US1 entirety of the well (opening) (see Na, Figs.5-8 as shown above).  
Regarding Claim 8: Chang as modified teaches a method of fabricating a photopixel as set forth in claim 1 as above. The combination of Chang and Na further teaches wherein the bottom electrode (122) is substantially opaque (see Chang, Fig.3 and 4D as shown above and ¶ [0052]).  
Regarding Claim 9: Chang as modified teaches a method of fabricating a photopixel as set forth in claim 1 as above. The combination of Chang and Na further 
Regarding Claim 10: Chang as modified teaches a method of fabricating a photopixel as set forth in claim 9 as above. The combination of Chang and Na further teaches wherein the top electrode (125) is formed as a single, continuous layer covering the photosensitive layers (124) of each photopixel in the two-dimensional array (see Chang, Fig.3 and 4D as shown above, Fig.2, and ¶ [0055]).  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2015/0268754 A1, hereinafter refer to Chang) and Na et al. (U.S. 2009/0322657 A1, hereinafter refer to Na) as applied to claim 1 above, and further in view of Rokuhara et al. (U.S. 2010/0295033 A1, hereinafter refer to Rokuhara).
Regarding Claim 2: Chang as modified teaches a method of fabricating a photopixel as applied to claim 1 above. The combination of Chang and Na is silent upon explicitly disclosing wherein forming the photosensitive layer comprises:
slit coating the assembly with a photosensitive material; and 
removing the photosensitive material formed outside the well.  
Before effective filing date of the claimed invention the disclosed processing conditions were know in order to form a photosensitive material in order to obtain a display performance with high quality by a simple film forming method.
For support see Rokuhara, which teaches wherein forming the photosensitive layer comprises:
red light emitting organic EL material) (see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]); and 
removing (wiped off) the photosensitive material (red light emitting organic EL material) formed outside the well (pixel area defined by the bank) (see Rokuhara, Fig.3, ¶ [0059], and ¶ [0177]).  
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chang, Na, and Rokuhara to enable the known processing conditions as taught by Rokuhara in order to obtain a display performance with high quality by a simple film forming method step of Chang to be performed according to the teachings of Rokuhara because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of forming the disclosed photosensitive material step of Chang and art recognized suitability for obtaining a display performance with high quality by a simple film forming method has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 3: Chang as modified teaches a method of fabricating a photopixel as set forth in claim 2 as above. The combination of Chang, Na, and Rokuhara further teaches wherein the photosensitive material is an organic photon sensitive material (see Chang, Fig.3 and 4D as shown above and ¶ [0058] and see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]).  
Regarding Claim 4: Chang as modified teaches a method of fabricating a photopixel as set forth in claim 2 as above. The combination of Chang, Na, and note: the slit or spin coating centrifugal force pressure considered as a first air pressure), the method further comprising exposing the assembly after the slit coating to a second air pressure (ote: the pressure applied to wiped off the photosensitive material from the unnecessary portions such as the peripheral portion of the substrate and the top portion of the bank considered as a second pressure. note: the wiping off processing steps also results the photosensitive material to sag into pixel area defined by the bank), greater than the first air pressure (note: the pressure applied to wipe off the photosensitive material is higher than the pressure applied to coat the photosensitive material) (see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]).  
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2015/0268754 A1, hereinafter refer to Chang) in view of Hasegawa et al. (WO 2014/020817 A1, hereinafter refer to Hasegawa).
Regarding Claims 11 and 15: Chang discloses a method for manufacturing an image sensor panel having an array of photopixels (see Chang, Fig.3 and 4D as shown above, Fig.2, and ¶ [0002]), the method comprising:  
providing a backplane (121) having a plurality of wells (note: Chang teaches prior to deposition of the metallic material, a third transparent dielectric layer 116 formed and etched to define a shape of the pixel electrode 122. The above statement teaching a method of forming an opening within the third transparent dielectric layer 116, which is equivalent to the claimed limitation of wells) on an upper surface thereof, the backplane (121) comprising a substrate (110), a control circuit (thin film transistor) on the substrate (110), a dielectric layer (116) over the substrate (110) and the control circuit (thin film transistor), the wells being formed on the dielectric layer (116), and a bottom electrode (122) at a bottom surface of the wells, the bottom electrode (112) being electrically coupled to the control circuit (thin film transistor) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]); 
forming a photosensitive layer (124) on the bottom electrode within the well (opening within third transparent dielectric layer 116) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]); and
forming a common electrode (125) over the photosensitive layer (124) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]) (as claimed in claim 11).  
Chang is silent upon explicitly disclosing wherein prior to forming the photosensitive layer, forming a light block layer on the bottom electrode within the wells (as claimed in claim 15).  
Before effective filing date of the claimed invention the disclosed light block layer were known to be formed prior to forming the photosensitive layer on the bottom electrode within the wells in order to improve the output efficiency of light.
For support see Hasegawa, which teaches wherein prior to forming the photosensitive layer (150), forming a light block layer (540b) on the bottom electrode 540a) within the wells (opening) (see Hasegawa, Fig.16 as shown below and ¶ [0044]) (as claimed in claim 15).  

    PNG
    media_image6.png
    441
    660
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chang and Hasegawa to enable prior to forming the photosensitive layer (150) to form a light block layer (540b) on the bottom electrode (540a) within the wells (opening) as taught by Hasegawa in order to improve the output efficiency of light (see Hasegawa, Fig.16 as shown above and ¶ [0044]). 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2015/0268754 A1, hereinafter refer to Chang) and Hasegawa et al. (WO 2014/020817 A1, hereinafter refer to Hasegawa) as applied to claim 11 above, and further in view of Rokuhara et al. (U.S. 2010/0295033 A1, hereinafter refer to Rokuhara).
Regarding Claim 12: Chang as modified teaches a method for manufacturing an image sensor panel having an array of photopixels as applied to claim 11 above. The combination of Chang and Hasegawa is silent upon explicitly disclosing wherein forming the photosensitive layer comprises:
coating an organic photosensitive material over the upper surface of the backplane; 
removing excessive organic photosensitive material on the upper surface of backplane that is not situated within the well; and 
solidifying the organic photosensitive material situated in the well.  
Before effective filing date of the claimed invention the disclosed processing conditions were know in order to form a photosensitive material in order to obtain a display performance with high quality by a simple film forming method.
For support see Rokuhara, which teaches wherein forming the photosensitive layer (red light emitting organic EL material) comprises: 
coating an organic photosensitive material (red light emitting organic EL material) over the upper surface of the backplane (substrate) (see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]); 
removing (wiped off) excessive organic photosensitive material (red light emitting organic EL material) on the upper surface of backplane (substrate) that is not situated within the well (pixel area defined by the bank) (see Rokuhara, Fig.3, ¶ [0059], and ¶ [0177]); and 
dried) the organic photosensitive material (red light emitting organic EL material) situated in the well (pixel area defined by the bank) (see Rokuhara, Fig.3, ¶ [0059], and ¶ [0177]).  
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chang and Rokuhara to enable the known processing conditions as taught by Rokuhara in order to obtain a display performance with high quality by a simple film forming method step of Chang to be performed according to the teachings of Rokuhara because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of forming the disclosed photosensitive material step of Chang and art recognized suitability for obtaining a display performance with high quality by a simple film forming method has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 13: Chang as modified teaches a method for manufacturing an image sensor panel having an array of photopixels as set forth in claim 12 as above. The combination of Chang, Hasegawa, and Rokuhara further teaches wherein the organic photosensitive material is in a liquid phase (see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]).   
Regarding Claim 14: Chang as modified teaches a method for manufacturing an image sensor panel having an array of photopixels as set forth in claim 12 as above. The combination of Chang, Hasegawa, and Rokuhara further teaches wherein coating the organic photosensitive material comprises: 
note: the slit or spin coating centrifugal force pressure considered as a first air pressure) (see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]); and 
allowing the organic photosensitive material to sag into the wells (pixel area defined by the bank) at a second environment having a second air pressure (note: the pressure applied to wiped off the photosensitive material from the unnecessary portions such as the peripheral portion of the substrate and the top portion of the bank considered as a second pressure. note: the wiping off processing steps also results the photosensitive material to sag into pixel area defined by the bank) (see Rokuhara, Fig.3 and ¶ [0177]); 
wherein the second air pressure is greater than the first air pressure (note: the pressure applied to wipe off the photosensitive material is higher than the pressure applied to coat the photosensitive material) (see Rokuhara, Fig.3 and ¶ [0177]).  
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. 2015/0268754 A1, hereinafter refer to Chang) in view of Rokuhara et al. (U.S. 2010/0295033 A1, hereinafter refer to Rokuhara) and Na et al. (U.S. 2009/0322657 A1, hereinafter refer to Na). 
Regarding Claims 18 and 22: Chang discloses a method for manufacturing an image sensor panel (see Chang, Fig.3 and 4D as shown above, Fig.2, and ¶ [0002]), the method comprising:
forming a plurality of wells (note: Chang teaches prior to deposition of the metallic material, a third transparent dielectric layer 116 formed and etched to define a shape of the pixel electrode 122. The above statement teaching a method of forming an opening within the third transparent dielectric layer 116, which is equivalent to the claimed limitation of wells) on an upper surface of a backplane (121) (see Chang, Fig.3 and 4D as shown above, Fig.2, and ¶ [0055]); 
forming a photosensitive layer (124) on the bottom electrode within the well (opening within third transparent dielectric layer 116) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]); and
forming a common electrode (125) over the upper surface of the backplane (121) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]) (as claimed in claim 18).  
Chang is silent upon explicitly disclosing wherein 4Serial No.: 16/639,315Attorney Docket No. BD-004US1coating a photosensitive material over the upper surface of the backplane such that at least a portion of the photosensitive material sags into the wells; 
removing photosensitive material on the upper surface of backplane outside of the wells; 
solidifying the photosensitive material situated in the wells (as claimed in claim 18).

For support see Rokuhara, which teaches wherein 4Serial No.: 16/639,315Attorney Docket No. BD-004US1coating (spin-coated) a photosensitive material (red light emitting organic EL material) over the upper surface of the backplane (substrate) such that at least a portion of the photosensitive material sags into the wells (pixel area defined by the bank) (see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]); 
removing (wiped off) photosensitive material (red light emitting organic EL material) on the upper surface of backplane outside of the wells (unnecessary portions such as the peripheral portion of the substrate and the top portion of the bank) (see Rokuhara, Fig.3, ¶ [0059], and ¶ [0177]); 
solidifying (dried) the photosensitive material (red light emitting organic EL material) situated in the wells (pixel area defined by the bank) (see Rokuhara, Fig.3, ¶ [0059], and ¶ [0177]) (as claimed in claim 18).
Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chang and Rokuhara to enable the known processing conditions as taught by Rokuhara in order to obtain a display performance with high quality by a simple film forming method step of Chang to be performed according to the teachings of Rokuhara because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of forming the disclosed photosensitive material step of Chang and art recognized suitability for obtaining a 
The combination of Chang and Rokuhara is silent upon explicitly disclosing wherein forming a light block layer on a bottom surface of the wells (as claimed in claim 22).
Before effective filing date of the claimed invention the disclosed light block layer were known to be formed in the on a bottom surface of the wells in order to increase optical efficiency. 
For support see Na, which teaches wherein forming a light block layer (150/reflective film) on a bottom surface of the wells (opening) (see Na, Figs.5-8 as shown above, ¶ [0052], and ¶ [0068]- ¶ [0073]) (as claimed in claim 22).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chang, Rokuhara, and Na to enable the light block layer (150/reflective film) on a bottom surface of the wells (opening) as taught by Na  in order to increase optical efficiency  (see Na, Figs.5-8 as shown above, ¶ [0052], and ¶ [0068]- ¶ [0073]).  
Regarding Claim 19: Chang as modified teaches a method for manufacturing an image sensor panel as set forth in claim 18 as above. The combination of Chang, Rokuhara, and Na further teaches wherein the backplane (121) comprises a substrate (110), a control circuit (thin film transistor) on the substrate (110), a dielectric layer (116) over the substrate (110) and the control circuit (thin film transistor), and a bottom electrode (122) at a bottom surface of the wells (opening within dielectric layer 116), the bottom electrode (122) being electrically coupled to the control circuit thin film transistor), wherein the wells (opening) are formed in the dielectric layer (116) (see Chang, Fig.3 and 4D as shown above and ¶ [0055]).  
Regarding Claim 20: Chang as modified teaches a method for manufacturing an image sensor panel as set forth in claim 18 as above. The combination of Chang, Rokuhara, and Na further teaches wherein coating the photosensitive material comprises: 
slit (slit or spin) coating the photosensitive material (red light emitting organic EL material) in a first environment having a first air pressure (note: the slit or spin coating centrifugal force pressure considered as a first air pressure) (see Rokuhara, Fig.3, ¶ [0059], ¶ [0063]- ¶ [0064], ¶ [0148], ¶ [0171], and ¶ [0177]); and 
allowing the photosensitive material (red light emitting organic EL material) to sag into the wells (pixel area defined by the bank) at a second environment having a second air pressure (note: the pressure applied to wiped off the photosensitive material from the unnecessary portions such as the peripheral portion of the substrate and the top portion of the bank considered as a second pressure. note: the wiping off processing steps also results the photosensitive material to sag into pixel area defined by the bank) (see Rokuhara, Fig.3 and ¶ [0177]); and 
wherein the second air pressure is greater than the first air pressure (note: the pressure applied to wipe off the photosensitive material is higher than the pressure applied to coat the photosensitive material) (see Rokuhara, Fig.3 and ¶ [0177]).  
Note: the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Regarding Claim 21: Chang as modified teaches a method for manufacturing an image sensor panel as set forth in claim 18 as above. The combination of Chang, Rokuhara, and Na further teaches forming a bottom electrode (122) at a bottom surface of the wells (opening) after forming said plurality of wells (see Chang, Fig.3 and 4D as shown above and Fig.2).  
Conclusion

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BITEW A DINKE/Primary Examiner, Art Unit 2896